UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4175



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JONATHAN WAYNE OILER, a/k/a Joey Wayne Oiler,

                Defendant - Appellant.


                            No. 07-4247



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LAURA BETH OILER, a/k/a Laura Beth Gibbson,

                Defendant - Appellant.


Appeals from the United States District Court for the Southern
District of West Virginia, at Beckley.     Thomas E. Johnston,
District Judge. (5:06-cr-00098)


Submitted:   June 5, 2008                 Decided:   June 27, 2008


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Christopher S. Morris, BAILEY & GLASSER, LLP, Charleston, West
Virginia; Mark L. French, CRISWELL & FRENCH, PLLC, Charleston, West
Virginia, for Appellants.      Charles T. Miller, United States
Attorney, John L. File, Assistant United States Attorney, Beckley,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Jonathan and Laura Oiler pled guilty pursuant to written

plea agreements to conspiracy to distribute cocaine base, in

violation of 21 U.S.C. § 846 (2000).              Jonathan and Laura Oiler were

sentenced     to    205      months’      and     168     months’       imprisonment,

respectively.      Finding no error, we affirm.

            On appeal, Laura Oiler contends the district court erred

in calculating her attributable drug weight.                     Additionally, both

Jonathan and Laura Oiler contend that the district court erred in

refusing    to     apply     downward      adjustments          for    acceptance     of

responsibility. When reviewing the district court’s application of

the Sentencing Guidelines, we review findings of fact for clear

error and questions of law de novo.                United States v. Green, 436

F.3d 449, 456 (4th Cir. 2006).

            Laura    Oiler    contends      the    drug    weight       attributed    to

Jonathan Oiler should not have likewise been imputed to her.                         She

argues   these     drugs   were    purchased       outside       the    scope   of   the

conspiracy from an individual with whom she did not have contact.

However, the factual basis ascertained at Laura Oiler’s Fed. R.

Crim. P. 11 hearing established that she took part in the Oiler

family’s    conspiracy       to   sell    cocaine       base.         The   Presentence

Investigation Report indicated that Laura Oiler obtained drugs on

a regular basis from Jonathan Oiler for distribution.                       It further

indicated that Laura Oiler was familiar with Jonathan Oiler’s


                                         - 3 -
supplier. Moreover, there is nothing in Jonathan Oiler’s statement

to indicate that the drugs were purchased for any use other than to

promote the object of the conspiracy.               The drugs obtained by

Jonathan Oiler were therefore not only reasonably foreseeable to

Laura Oiler, but also served to further their jointly undertaken

criminal    activity.       See     U.S.     Sentencing   Guidelines   Manual

§ 1B1.3(a)(1)(B) (2006).          Consequently, we conclude the district

court did not clearly err in its calculation of the total drug

weight attributable to Laura Oiler.

            Both Jonathan and Laura Oiler contend that the district

court   erred   by    refusing     to    apply   downward     adjustments   for

acceptance of responsibility.             Section 3E1.1 of the Sentencing

Guidelines provides for a downward adjustment to the offense level

if a defendant clearly demonstrates acceptance of responsibility.

Because a defendant who pleads guilty is not entitled to a downward

adjustment under § 3E1.1 as a matter of right, the Guidelines

provide a non-exhaustive list of factors to be considered in

determining whether the adjustment should be applied, including

whether a defendant has voluntarily terminated or withdrawn from

criminal conduct.       See USSG § 3E1.1, comment. (n.1(b)), (n.3)

(2006).    “The sentencing judge is in a unique position to evaluate

a   defendant’s      acceptance    of      responsibility,”    therefore    his

determinations are “entitled to great deference on review.” Id. at

comment. (n.5).


                                        - 4 -
              It is undisputed that both Jonathan and Laura Oiler

continued to use cocaine subsequent to indictment.            Jonathan Oiler

additionally stole money from the Government while working as a

confidential source.          Based on the Oilers’ failure to disengage

themselves from criminal conduct, the district court determined

that       their   behavior    was   inconsistent      with   acceptance   of

responsibility and refused to apply downward adjustments.              Under

these       circumstances,      we   conclude    the     district    court’s

determinations were not in error.            See, e.g., United States v.

Kidd, 12 F.3d 30, 34 (4th Cir. 1993).

              We therefore affirm the judgments of the district court.

We deny the motion for leave to file a supplemental brief.*                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




       *
      The Oilers move this court for leave to file a supplemental
brief to include argument addressing Amendment 706 of the
Sentencing Guidelines. As we have previously noted, it is for the
district court to first assess pursuant to 18 U.S.C. § 3582(c)(2)
(2000) whether and to what extent defendants may be affected by
Amendment 706. See United States v. Brewer, 520 F.3d 367, 373 (4th
Cir. 2008).

                                     - 5 -